Citation Nr: 1706935	
Decision Date: 03/07/17    Archive Date: 03/16/17

DOCKET NO.  10-40 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for lumbosacral strain.

2.  Entitlement to a rating in excess of 10 percent for degenerative arthritis of the left knee.

3.  Entitlement to a rating in excess of 10 percent for degenerative arthritis of the right shoulder.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Jimerfield, Associate Counsel

INTRODUCTION

The Veteran had active duty service from March 1969 to March 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Board denied the Veteran's increased rating claims in a December 2015 decision.  Thereafter, he appealed such denial to the United States Court of Appeals for Veterans Claims (Court) which, in October 2016, granted a Joint Motion for Remand (Joint Motion), thereby vacating and remanding the Board's December 2015 decision for further consideration.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.   

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration. See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

In denying the Veteran's claim for an increased rating for his back disability, the Board relied on VA examinations conducted in October 2008 and June 2015.  However, in the Joint Motion, the parties found that the Board failed to adequately resolve or otherwise explain the significance of what appears to be an inconsistency in the opinions rendered by the VA examiners.  In this regard, it was noted that, at the October 2008 VA examination, the examiner determined that the Veteran exhibited signs of intervertebral disc syndrome (IVDS), to include sensory deficits of the bilateral lateral thighs of the L4 region, the bilateral lateral feet as associated with the L5 region, and the bilateral back of the thighs at the S1 level.  The examiner expressly changed the Veteran's diagnosis from lumbosacral strain to degenerative disc disease of the lumbar spine, L4-5, L5-S1 with IVDS, and opined that the IVDS caused his erectile dysfunction.  The examiner further stated that most likely the peripheral nerve affected was the sciatic nerve and opined that such was the result of a progression of the disease process affecting the Veteran's lumbosacral strain.  In June 2015, the Veteran was provided with another VA examination referable to his back disability.  The record indicates that neither the Veteran's claims file nor his electronic folder was available for review.  At that time, the examiner indicated that no diagnostic testing was performed and, following an examination, opined that his back disability was asymptomatic.  The examiner further indicated that there was no change in the Veteran's established diagnosis of lumbosacral strain.  The parties found that, given the apparent disparity in the findings made on VA examination in October 2008 and June 2015, a remand is necessary so that the Board may address the adequacy of the June 2015 examination.  

Additionally, the Board notes that the Court recently made a precedential finding that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  However, upon a review of the Veteran's VA examinations performed in October 2008, January 2009, and June 2015, it does not appear that such testing was conducted, or that the VA examiner explained why such testing could not be conducted or was not necessary.

Therefore, the Board finds that a remand is necessary to obtain a new VA examination referable to the Veteran's back disability that addresses the concerns raised in the Joint Motion.  Furthermore, new VA examinations of the Veteran's back, left knee, and right shoulder disability are necessary in order to comply with the Court's holding in Correia.  Id.  Such examinations should include retrospective medical opinions addressing the findings included in the October 2008, January 2009, and June 2015 VA examinations. 

Finally, the parties to the Joint Motion also found that, for the first time on appeal to the Court, the Veteran reported that he was treated for his back, left knee, and right shoulder disabilities at the Hampton VA Medical Center subsequent to July 2008, but such records had not been associated with his file.  Therefore, the Veteran's VA treatment records from the Hampton VA Medical Center dated from July 2008 to the present should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records from the Hampton VA Medical Center dated from July 2008 to the present.  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. 
§ 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

2.  Following completion of the above development, afford the Veteran an appropriate VA examination to determine the nature and severity of his back disability.  The record, to include a complete copy of this remand, must be made available to the examiner, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all findings made available to the requesting examiner prior to the completion of his or her report), and all clinical findings should be reported in detail. 

The examiner should identify the current nature and severity of all manifestations of the Veteran's back disability.  The examiner should record the range of motion of the lumbar spine observed on clinical evaluation in terms of degrees.  If there is evidence of pain on motion, the examiner should indicate the degree of range of motion at which such pain begins, as well as whether such pain on movement results in any loss of range of motion.  The examiner should record the results of range of motion testing for pain on both active and passive motion, on weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case he or she should clearly explain why that is so.

The examiner is requested to review the VA examinations containing range of motion findings pertinent to the Veteran's lumbar spine disability conducted in October 2008 and June 2015.  In this regard, the examiner is requested to offer an opinion as to the range of motion findings for pain on both active and passive motion, on weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  If the examiner is unable to do so, he or she should explain why.

It is also imperative that the examiner comment on the functional limitations caused by flare-ups and repetitive use.  In this regard, the examiner should indicate whether, and to what extent, the Veteran's range of motion is additionally limited during flare-ups or on repetitive use, expressed, if possible, in terms of degrees, or explain why such details cannot be feasibly provided.

The examiner is requested to indicate whether IVDS is present and is a progression of the Veteran's lumbosacral strain.  In this regard, he or she should reconcile such determination with the findings rendered at the October 2008 VA examination in which the examiner determined that the Veteran exhibited signs of IVDS, which was the result of a progression of the disease process affecting the Veteran's lumbosacral strain.  If IVDS is present, the examiner should the total duration of any incapacitating episodes over the past 12 months. The examiner is advised that an 'incapacitating episode' is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

The examiner is also requested to indicate whether the Veteran's back disability results in any objective neurologic impairments and, if so, the nature and severity of such neurologic impairment.  In this regard, he or she should reconcile such determination with the findings rendered at the October 2008 VA examination in which sensory deficits of the bilateral lateral thighs of the L4 region, the bilateral lateral feet as associated with the L5 region, and the bilateral back of the thighs at the S1 level were noted, resulting in impairment of the sciatic nerve, and the October 2008 VA examiner's determination that the Veteran's IVDS caused his erectile dysfunction.

The examiner should comment upon the functional impairment resulting from the Veteran's lumbar spine disability.  

All opinions expressed should be accompanied by supporting rationale.

3.  Afford the Veteran an appropriate VA examination to determine the nature and severity of his left knee disability. The record, to include a complete copy of this remand, must be made available to the examiner, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all findings made available to the requesting examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.  The examiner must provide all examination findings, along with a complete rationale for the conclusions reached.

The examiner should identify the current nature and severity of all manifestations of the Veteran's left knee disability.  The examiner should record the range of motion of the left knee observed on clinical evaluation in terms of degrees.  If there is evidence of pain on motion, the examiner should indicate the degree of range of motion at which such pain begins, as well as whether such pain on movement results in any loss of range of motion.  The examiner should record the results of range of motion testing for pain on both active and passive motion, on weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case he or she should clearly explain why that is so.

The examiner is requested to review the VA examinations containing range of motion findings pertinent to the Veteran's left knee disability conducted in January 2009 and June 2015.  In this regard, the examiner is requested to offer an opinion as to the range of motion findings for pain on both active and passive motion, on weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  If the examiner is unable to do so, he or she should explain why.

It is also imperative that the examiner comment on the functional limitations caused by flare-ups and repetitive use.  In this regard, the examiner should indicate whether, and to what extent, the Veteran's range of motion is additionally limited during flare-ups or on repetitive use, expressed, if possible, in terms of degrees, or explain why such details cannot be feasibly provided.

The examiner should also comment as to whether (and if so, to what extent, (i.e., slight, moderate, or severe)) the Veteran's left knee disability results in recurrent subluxation or lateral instability.  The examiner should also indicate whether there is dislocated or removed semilunar cartilage and, if so, the nature of the symptoms associated with such meniscus impairment.

The examiner also should comment upon the functional impairment resulting from the Veteran's left knee disability.  

All opinions expressed should be accompanied by supporting rationale.

4.  Afford the Veteran an appropriate VA examination to determine the nature and severity of his right shoulder disability. The record, to include a complete copy of this remand, must be made available to the examiner, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all findings made available to the requesting examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.  The examiner must provide all examination findings, along with a complete rationale for the conclusions reached.

The examiner should identify the current nature and severity of all manifestations of the Veteran's right shoulder disability.  The examiner should record the range of motion of the right shoulder observed on clinical evaluation in terms of degrees.  If there is evidence of pain on motion, the examiner should indicate the degree of range of motion at which such pain begins, as well as whether such pain on movement results in any loss of range of motion.  The examiner should record the results of range of motion testing for pain on both active and passive motion, on weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case he or she should clearly explain why that is so.

The examiner is requested to review the VA examinations containing range of motion findings pertinent to the Veteran's right shoulder disability conducted in January 2009 and June 2015.  In this regard, the examiner is requested to offer an opinion as to the range of motion findings for pain on both active and passive motion, on weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  If the examiner is unable to do so, he or she should explain why.

It is also imperative that the examiner comment on the functional limitations caused by flare-ups and repetitive use.  In this regard, the examiner should indicate whether, and to what extent, the Veteran's range of motion is additionally limited during flare-ups or on repetitive use, expressed, if possible, in terms of degrees, or explain why such details cannot be feasibly provided.

The examiner should also comment as to whether the Veteran's right shoulder disability results in impairment of the clavicle and/or scapula.  If such a finding is made, the examiner should indicate whether there is maluninon, nonunion, or dislocation present.  If nonunion is found, the examiner should state whether or not loose movement is exhibited.

The examiner also should comment upon the functional impairment resulting from the Veteran's right shoulder disability.

All opinions expressed should be accompanied by supporting rationale.

5.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

